Case: 13-41084      Document: 00512742747         Page: 1    Date Filed: 08/22/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                    No. 13-41084                                August 22, 2014
                                  Summary Calendar
                                                                                 Lyle W. Cayce
                                                                                      Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CECILIO GALLEGOS-AGUILAR,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:13-CR-298-1


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Cecilio Gallegos-Aguilar has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Gallegos-Aguilar has filed a response. We have reviewed counsel’s
brief and the relevant portions of the record reflected therein, as well as the
response from Gallegos-Aguilar. We concur with counsel’s assessment that the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-41084   Document: 00512742747   Page: 2   Date Filed: 08/22/2014


                              No. 13-41084

appeal presents no nonfrivolous issue for appellate review.     Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.




                                    2